Citation Nr: 0935890	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 
1975, and from November 1975 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran gave testimony at RO hearings 
in December 2005 and August 2006.  This case was previously 
before the Board in October 2008.

In the October 2008 decision, the Board denied, in pertinent 
part, the Veteran's appeal to reopen a claim of entitlement 
to service connection for back disability.  The Veteran 
thereafter appealed that decision to the Court which, upon a 
May 2009 Joint Motion of the parties, promulgated an Order in 
May 2009 which vacated that part of the Board's October 2008 
decision that denied the claim of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a back disability.

The reopened claim of entitlement to service connection for 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in October 2002, 
the RO denied the Veteran's application to reopen the claim 
of service connection for back disability.

2.  Evidence received subsequent to the October 2002 RO 
decision, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for back disability, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied the Veteran's 
application to reopen a claim of service connection for back 
disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008).

2.  Evidence received since the October 2002 RO decision is 
new and material, and the Veteran's claim of service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the claim on 
appeal, any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) or provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in January 2005), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

An April 1993 rating decision denied service connection for 
back disability.  By rating decision in October 2002, the RO 
denied the Veteran's application to reopen a claim of service 
connection for back disability.  The Veteran did not appeal 
the October 2002 rating decision, and it became final.  
38 U.S.C.A. § 7105.

The evidence of record prior to October 2002 included service 
treatment records that showed no treatment for back 
complaints or back disability.  There were also no records 
indicating that the Veteran had ever been placed on a profile 
due to back disability.  Although May 1980 service treatment 
records note that the veteran had injured himself in a fall, 
no complaints or findings related to the back were noted.  
The January 1981 Report of Medical History reflects that the 
veteran specifically denied that he had recurrent back pain.  
The Veteran's spine was clinically evaluated as normal on the 
January 1981 service separation examination.

A March 1996 VA medical record noted that the Veteran 
reported that he had fallen during service and had pain in 
his back for over 20 years.  X-rays revealed degenerative 
disc disease at L5-S1.

In December 2006, the Veteran submitted a notarized statement 
that was also apparently signed by the Veteran's former 
company commander.  The December 2006 statement essentially 
indicated that during service the Veteran had been kicked in 
the back by a fellow soldier and had received doctor's orders 
for seven to ten days of bed rest.

A fair reading of the May 2009 Joint Motion of the parties 
reveals that VA has essentially suggested that the December 
2006 statement from the Veteran's former company commander 
constitutes new and material evidence in this case, in that 
the December 2006 statement relates to an unestablished fact 
(that the Veteran's back disability had its onset during 
service) and raises a reasonable possibility of 
substantiating the claim of service connection for back 
disability.  Hence, the additional evidence, when considered 
in conjunction with the record as a whole, is both new and 
material, and requires that the claim be reopened.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for back disability is granted.


REMAND

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for back disability.

While the Board has found that the evidence has supported 
reopening this claim, whether the Veteran has a back 
disability that is related to service is a medical question 
and requires medical expertise.  As such, the Board finds 
that the Veteran should be afforded a VA examination to 
address the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any back 
disability related to service.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any back disability that is related 
to service.

2.  The AOJ should then readjudicate the 
reopened claim of entitlement to service 
connection for back disability.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


